Exhibit 10.154

LOGO [g15766g01c85.jpg]

3039 E CORNWALLIS RD

RESEARCH TRIANGLE PARK NC 27709-2195

October 3, 2009

Mr. Mike Harrison

Brocade Communications Systems, Inc.

1745 Technology Drive

San Jose, CA 95110

Subject: Amendment 1 to SOW#8 of the IBM/Brocade Goods Agreement ROC-P-68

This letter (the “Amendment”) serves as Amendment Number 1 to SOW#8, including
all amendments thereto (“SOW#8”) of the Goods Agreement ROC-P-68 (the
“Agreement”), which the parties hereto do mutually agree to amend as follows

1. Delete “SOW #8, Attachment A” in its entirety and replace with the attached
“SOW #8, Attachment A”

2. The effective date of this Amendment shall be the date on the top of this
Amendment (the “Effective Date”).

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. All capitalized terms not defined
herein shall have the meaning set forth in the Goods Agreement or the SOW #8.
All other terms and conditions of the Goods Agreement and SOW#8 that are
unaffected by the revisions set forth in this Amendment shall remain in full
force and effect. Further, the parties agree that this Amendment and the Goods
Agreement and SOW#8 are the complete and exclusive statement of the agreement
between the parties, superseding all proposals or other prior agreement, oral or
written, and all other communications between the parties relating to this
subject.

 

Accepted and Agreed To:      Accepted and Agreed To: International Business
Machines Corporation      Brocade Communications Systems, Inc. By:   

/s/ Michelle B. Wright

  

8/5/09

     By:   

/s/ Charles Leeming

   8/4/09 Authorized Signature    Date      Authorized Signature    Date

Michelle B. Wright

       

Charles Leeming

   Type or Print Name         Type or Print Name

GCM, Storage OEM Procurement

       

VP, OEM Sales

   Title & Organization         Title & Organization

 

Address:        Address:    1745 Technology Drive           San Jose, CA 95110

 



--------------------------------------------------------------------------------

Accepted and Agreed To: Brocade Communications Switzerland, SarL By:  

/s/ Kevin L. McKenna

 

Aug. 4, 2009

Authorized Signature   Date

Kevin L. McKenna

  Type or Print Name  

Director

  Title & Organization  



--------------------------------------------------------------------------------

SOW 8 Attachment A

Products and Pricing –

[**] Pages 3-49 have been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.